       Case 8:20-cv-02491-PJM Document 1 Filed 08/28/20 Page 1 of 23



                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF MARYLAND


SECURITIES AND EXCHANGE
COMMISSION,
   Philadelphia Regional Office
   1617 JFK Blvd., Suite 520
   Philadelphia, PA 19103,
                                                  Case No. _______________
                                   Plaintiff,
                                                  JURY TRIAL DEMANDED
                     v.

DENNIS M. JALI,
JOHN E. FRIMPONG,
   15602 Rising Castle Court,
   Upper Marlboro, MD 20772
   (Prince George’s County),
ARLEY R. JOHNSON,
   15012 Dahlia Drive,
   Bowie, MD 20721
   (Prince George’s County),
THE SMART PARTNERS LLC,
   9500 Medical Drive, Suite 340
   Largo, MD 20774
   (Prince George’s County), and
1ST MILLION LLC,
   9500 Medical Drive, Suite 340
   Largo, MD 20774
   (Prince George’s County),

                                    Defendants,
and

ACCESS2ASSETS, LLC,
  1401 Mercantile Lane
  Upper Marlboro, MD 20774
  (Prince George’s County),

                          Relief Defendant.


                                     COMPLAINT
             Case 8:20-cv-02491-PJM Document 1 Filed 08/28/20 Page 2 of 23



       Plaintiff Securities and Exchange Commission (the “Commission”) files this Complaint

against defendants Dennis M. Jali (“Jali”), John E. Frimpong (“Frimpong”), Arley R. Johnson

(“Johnson”), The Smart Partners LLC (“Smart Partners”), and 1st Million LLC (“1st Million”)

(collectively, “Defendants”), and relief defendant Access2Assets, LLC (“Access2Assets”) and

alleges as follows:

                                            SUMMARY

       1.        From 2017 to May 2019, Jali, Frimpong, and Johnson, directly and through two

entities created to perpetrate the scheme, Smart Partners and 1st Million (the “Companies”),

fraudulently raised more than $27 million from approximately 1,200 investors, many of them

African immigrants.

       2.        To commit this fraud, Defendants exploited common ancestry and/or religious

affiliations to earn investors’ trust. Many of the investors were health care workers and/or

members of churches attended by Jali, Frimpong, and/or Johnson.

       3.        Defendants represented to investors that Jali and a team of skilled and licensed

traders would invest their funds in foreign currency exchange (“Forex”) and purported

“cryptocurrency” trading, and guaranteed substantial monthly or quarterly returns while

simultaneously protecting their principal from market forces. Defendants further promised to

return each investor’s principal after 12 months. None of these statements were true.

       4.        Rather than invest money received from these targeted communities and others as

promised, Defendants misappropriated investor funds for the personal use of Jali, Frimpong, and

Johnson, and to temporarily keep the scheme afloat by making Ponzi payments to earlier

investors.




                                                      2
            Case 8:20-cv-02491-PJM Document 1 Filed 08/28/20 Page 3 of 23



       5.       By May 2019, the scheme collapsed when Defendants lacked sufficient funds to

make promised payments to investors and Jali fled to his native South Africa.

       6.       By engaging in the conduct described in this complaint, Defendants violated, and

unless enjoined will continue to violate, Section 17(a) of the Securities Act of 1933 (the

“Securities Act”), 15 U.S.C. § 77q(a), and Section 10(b) of the Securities Exchange Act of 1934

(the “Exchange Act”), 15 U.S.C. § 78j(b), and Rule 10b-5 thereunder, 17 C.F.R § 240.10b-5.

                                 JURISDICTION AND VENUE

       7.       The Commission brings this action pursuant to Sections 20(b) and 20(d) of the

Securities Act, 15 U.S.C. §§ 77t(b) and 77t(d), and Sections 21(d) and 21(e) of the Exchange

Act, 15 U.S.C. §§ 78u(d) and 78u(e), to enjoin such acts, transactions, practices, and courses of

business, to obtain disgorgement, prejudgment interest, and civil money penalties, and such other

and further relief as the Court may deem just and appropriate.

       8.       This Court has jurisdiction over this action pursuant to Sections 20 and 22 of the

Securities Act, 15 U.S.C. §§ 77t and 77v, and Sections 21 and 27 of the Exchange Act, 15 U.S.C.

§§ 78u and 78aa.

       9.       Venue in this district is proper pursuant to Section 22(a) of the Securities Act, 15

U.S.C. § 77v(a), and Section 27(a) of the Exchange Act, 15 U.S.C. § 78aa(a). Among other

things, certain of the acts, practices, and courses of business constituting the violations of the

federal securities laws alleged herein occurred within this district, including that Defendants

made misrepresentations and engaged in deceptive conduct affecting investors residing within

this district. In addition, Frimpong and Johnson reside in the district and this district was the

principal place of business for Smart Partners, 1st Million, and relief defendant Access2Assets.




                                                      3
          Case 8:20-cv-02491-PJM Document 1 Filed 08/28/20 Page 4 of 23



                                          DEFENDANTS

       10.        Dennis M. Jali, age 35, is a native of South Africa who resided in Chevy Chase,

Maryland from 2016 until May 2019. Jali was the founder, owner, and Chief Executive Officer

(“CEO”) of Smart Partners and 1st Million, and the founder and owner of Access2Assets, each

of which is described more fully below. Jali also purported to be a pastor and preached at

several churches.

       11.        John E. Frimpong, age 40, is a native of Ghana who resides in Upper Marlboro,

Maryland. Frimpong was the Chief Financial Officer (“CFO”) of Smart Partners and 1st Million

and was affiliated with a church in or around Bowie, Maryland where Jali sometimes preached.

       12.        Arley R. Johnson, age 61, is a resident of Bowie, Maryland. Johnson was the

Chief Operating Officer (“COO”) of Smart Partners and1st Million and purports to be a minister.

       13.        The Smart Partners LLC is a Delaware limited liability company formed in

2017 with its principal place of business in Upper Marlboro, Maryland. Jali owned, controlled,

and was CEO of Smart Partners, which often operated under the name “1st Million Dollars.”

       14.        1st Million LLC is a Maryland limited liability company formed in 2019 with its

principal place of business in Upper Marlboro, Maryland. Jali owned, controlled, and was CEO

of 1st Million.

                                      RELIEF DEFENDANT

       15.        Access2Assets, LLC is a Maryland limited liability company with its principal

place of business in Upper Marlboro, Maryland. Access2Assets is a purported wealth

preservation and asset management company owned and controlled by Jali and operated with the

assistance of Frimpong and others.




                                                      4
          Case 8:20-cv-02491-PJM Document 1 Filed 08/28/20 Page 5 of 23



                                               FACTS

I.     DEFENDANTS OFFERED AND SOLD FRAUDULENT INVESTMENT
       CONTRACTS AND LIMITED PARTNERSHIP INTERESTS

       A.      Overview of the Fraudulent Scheme

       16.     In 2017, Jali, with the assistance of Frimpong, formed Smart Partners as a

purported financial consulting and private trading company with a claimed specialty in

cryptocurrency and Forex trading.

       17.     Smart Partners often conducted business in the name 1st Million Dollars. Before

forming 1st Million in 2019, Jali and Frimpong claimed that 1st Million Dollars was owned by

or affiliated with Smart Partners, and generally used the names Smart Partners and 1st Million

interchangeably.

       18.     Jali, who falsely held himself out to investors as a self-made millionaire and an

expert Forex and cryptocurrency trader, maintained bank accounts for Smart Partners and 1st

Million into which investor funds were deposited via check, cash, or wire transfer.

       19.     Frimpong, like Jali, falsely claimed to be an expert Forex and cryptocurrency

trader, but in reality, his role was to solicit investors for the Companies.

       20.     In early 2018, Jali hired Johnson to manage payroll and make the periodic

payments to investors from a bank account for Smart Partners on which Johnson was an

authorized user. Johnson also solicited investors for the Companies.

       21.     Frimpong and, beginning in 2019, Johnson were compensated for bringing new

investors into the Companies based on a percentage of the amount invested.

       22.     To give the appearance of legitimacy, Jali rented office space in Upper Marlboro,

Maryland, which Frimpong, Johnson, and others used to conduct in-person meetings with

prospective investors.


                                                      5
         Case 8:20-cv-02491-PJM Document 1 Filed 08/28/20 Page 6 of 23



       23.     Jali and Frimpong also operated and controlled a website for the Companies, and

created, or caused to be created, marketing documents, including pamphlets, to distribute to

prospective investors.

       24.     In addition to the website, Defendants solicited investors for the Companies by

word-of-mouth referrals. As the scheme progressed, Defendants reached an even greater

audience by soliciting through live investor presentations typically held in hotel ballrooms or

other rented meeting spaces.

       25.     Jali, Frimpong, Johnson, and others acting at their direction, spoke during these

investor presentations and vouched for the Companies and the purported investments.

       26.     By October 2018, Johnson was aware that Jali had been involved in an alleged

fraudulent scam in South Africa. Johnson investigated or knew others who investigated this

conduct. Despite these warnings, Johnson accepted Jali’s denial of the allegations and continued

to solicit investors for the Companies.

               1.        The Purported Investment Contracts and Limited Partnership
                         Agreements

       27.     From 2017 to May 2019, Defendants offered and sold to investors in Maryland

and several other states, including Georgia, Florida, and Texas, among others, contracts with the

Companies in which they falsely promised, among other things, to generate profits for investors

by trading Forex and cryptocurrency.

       28.     Defendants typically solicited a minimum $5,000 investment from individuals and

pledged, both orally and on written rate sheets, monthly or quarterly rates of return of between

6% and 42% of the investors’ principal.




                                                    6
           Case 8:20-cv-02491-PJM Document 1 Filed 08/28/20 Page 7 of 23



         29.      Upon investment, Defendants provided all, or nearly all, investors with written

contracts typically titled “Corporate Guarantee.” The Corporate Guarantee set forth the

fundamental terms of the purported investment and was signed by Jali as the CEO.

         30.      Jali, Frimpong, and Johnson reviewed the Corporate Guarantee and rate sheet

with investors.

         31.      On or about March 1, 2019, Defendants offered certain investors a limited

partnership opportunity in a purported new entity, First Million, LLP (the “LLP”). Jali,

Frimpong, and Johnson pressured investors to invest in the LLP as funds were running low in the

Companies.

         32.      Although a few investors invested in the LLP, no actual limited partnership

interests were created. The LLP did not exist and was simply a continuation of the ongoing

fraud.

         33.      Defendants did not use investor funds to trade Forex or cryptocurrency or create

limited partnership interests as promised, but instead misappropriated investor funds.

                  2.     Defendants Targeted African Immigrants, Health Care Workers, and
                         Church Members

         34.      To attract investors to the fraud, Defendants exploited the common ethnic and/or

religious affiliations of Jali, Frimpong, and Johnson.

         35.      For instance, Jali, who was from South Africa, and Frimpong, who was from

Ghana, primarily targeted recent African immigrants, many of whom worked in the medical

field.

         36.      These health care workers were not sophisticated investors and often heard about

the purported investment opportunity from co-workers who had invested with Defendants and

were receiving payments.


                                                      7
          Case 8:20-cv-02491-PJM Document 1 Filed 08/28/20 Page 8 of 23



       37.     Certain of these health care workers pooled money together and formed

investment groups to invest in the scheme because they were told that doing so would garner a

higher rate of return.

       38.     To further target African immigrants, Defendants videotaped a live investor

presentation on at least one occasion and made it available to the public on a website called

“Afrique Today.”

       39.     Jali, Frimpong, and Johnson also used religious affiliations to attract investors to

the scheme.

       40.     Jali preached at local churches, including the church Frimpong attended, and

solicited investments from parishioners during church services, at times giving certain

parishioners cash as a sign of his purported wealth and success as a trader.

       41.     Johnson, a supposed minister, often invoked religion when soliciting investments

for the Companies, claiming that there was a “spiritual component” to the Companies, and they

worked under the “auspices of God.”

               3.        Defendants Used Unwitting Existing Investors to Vouch for Their
                         Scheme

       42.     Defendants also recruited existing investors to become “agents” of the Companies

and recruit new investors in exchange for some type of compensation, such as a monetary

payment or higher rates of return.

       43.     On many occasions, these “agents” attended Defendants’ live investor

presentations to vouch for the purported investment, answer questions, and describe the monthly

payments they received.




                                                     8
          Case 8:20-cv-02491-PJM Document 1 Filed 08/28/20 Page 9 of 23



       B.      Defendants Made Material Misrepresentations and Omissions and Engaged
               in Deceptive Conduct

       44.     From 2017 through May 2019, Defendants used deceptive conduct and made the

material misstatements and omissions discussed herein to induce more than 1,200 investors

located in multiple states, including Maryland, to invest more than $27 million with the

Companies.

       45.     Defendants, orally and in writing, (1) falsely guaranteed investors monthly and

quarterly returns and the return of their principal investment; (2) falsely touted trader

qualifications and investment results; (3) falsely held Smart Partners and/or 1st Million out as a

“public” company that was in some way “registered” and bonded; (4) falsely represented that

principal investments would be held for safekeeping in a non-existent “trust account”; (5) used

professionals to vouch for the scheme; and (6) lied about the use of investor funds.

               1.      Defendants Falsely Guaranteed Investment Returns

       46.     Defendants falsely claimed to earn profits for investors by trading in Forex or

cryptocurrency, while simultaneously guaranteeing monthly or quarterly returns and protecting

investors’ principal from market forces.

       47.     For example, in a Corporate Guarantee dated May 2, 2018, an investor agreed to

invest $23,500 in cryptocurrency in exchange for guaranteed monthly payments equal to 25% of

her principal investment and the return of her initial investment after 12 months.

       48.     The Corporate Guarantee stated, in relevant part, that:

               The Cryptocurrency Contract valued at $23,500.00 plus the 25% monthly of the
               capital payable after every 30 days from the initial date of the contract. THIS IS
               FIXED TO A MAXIMUM OF $70,500.00 REGARDLESS OF THE CRYPTO
               VALUE OR PRICES ON THE MARKET. After a 12 month period in which the
               Debtor has fully paid the monthly credit amount . . . to the Lender, the initial amount
               invested will be returned to the Lender.



                                                      9
          Case 8:20-cv-02491-PJM Document 1 Filed 08/28/20 Page 10 of 23



        49.    The Corporate Guarantee for the purported Forex trading similarly guaranteed

periodic returns based on a percentage of the principal investment and the return of the principal

investment after 12 months. One such agreement, dated March 12, 2019, provided, in relevant

part, that:

               The Investment in Forex Trading Contract valued at $260,000 plus 20% monthly
               of the capital payable after every 30 days from the initial date of the contract. THIS
               IS FIXED TO A MAXIMUM OF $639,741.00 REGARDLESS OF THE FOREX
               MARKET CURRENCY VOLITILITY ON THE MARKET. After a 12 month
               period in which the Guarantor has fully paid the monthly credit amount . . . to the
               Lender, the initial amount invested will be returned to the Lender.

        50.    Marketing documents for the Companies similarly falsely guaranteed investors

monthly returns, claiming that “[b]ecause we are able to forecast and predict trends in

Cryptocurrency and Forex, we guarantee our clients a 6% monthly payout on a minimum startup

principal of $5,000.00.”

        51.    Jali, Frimpong, and Johnson repeated these lies to investors during live investor

presentations and in one-on-one meetings with prospective investors by guaranteeing them

monthly or quarterly investment returns and the return of the investors’ principal after 12

months.

        52.    Defendants’ representations guaranteeing investor returns were bogus. As

Defendants well knew, any investment returns received by investors were not derived from

trading profits, but rather from new funds brought into the scheme from unsuspecting investors.

               2.     Defendants Misrepresented the Companies’ Purported Traders and
                      Improbable Trading Results

        53.    Defendants made materially false and misleading statements to investors, orally

and in writing, about the Companies’ alleged traders and their trading results.

        54.    The Companies’ website and/or marketing documents falsely claimed that:



                                                    10
         Case 8:20-cv-02491-PJM Document 1 Filed 08/28/20 Page 11 of 23



                a.        1st Million was “founded by Forex Traders with . . . years of experience,

Lawmakers, Bankers and IT Programmers”;

                b.        “The team at 1st Millions [sic] Dollars are [sic] made up of experienced

professionals in their fields,” including “Lawmakers, Blockchain Analysts, Bankers and Forex

Traders,” as well as “13 PRIVATE FOREX TRADERS” and “10 EXPERIENCED STOCK

TRADERS”;

                c.        Jali was a “licensed Forex trader,” “an experienced and seasoned Forex

Trader,” and “an expert in trade forecasting and analysis [with] a high closing profit ratio”; and

                d.        “[S]o far the company has made gains of up to 1700% over the period of

less than years [sic].”

        55.     During live investor presentations and in-person meetings with prospective

investors, Jali, Frimpong, and Johnson repeated these lies, telling investors about the non-

existent trading licenses and other legal qualifications that the Companies and traders

purportedly possessed.

        56.     For example, in or about April 2019, during an in-person meeting at the

Companies’ office, Johnson falsely told a prospective investor who worked in the health-care

field that Jali was a Wall Street trader who was licensed by the state of Maryland.

        57.     Similarly, during a January 2019 meeting, Johnson falsely told a prospective

investor that 1st Million had a team of young traders, all of whom were licensed, even though

Johnson knew no team of traders worked in the Companies’ office.

        58.     In addition, Frimpong and Johnson often told prospective investors that Jali was a

“trading genius” who never lost money regardless of market conditions.




                                                      11
         Case 8:20-cv-02491-PJM Document 1 Filed 08/28/20 Page 12 of 23



       59.       To support these fraudulent statements, Frimpong created a fake certificate

purportedly issued to him by the Financial Industry Regulatory Authority, Inc. (“FINRA”) that

set forth various securities licenses. FINRA did not issue the certificate and Frimpong held no

such licenses.

       60.       Frimpong showed this fake FINRA certificate to at least one investor who asked

to see Frimpong’s qualifications.

       61.       Contrary to Defendants’ statements and representations, the Companies were not

founded by experienced professionals, did not employ teams of traders, and no one held

appropriate trading licenses.

                 3.     Defendants Misrepresented That the Companies Were Public,
                        Registered, and Bonded

       62.       The website and marketing documents claimed that 1st Million “went public”

years ago “as a private registered trading company in the United States.” This was not true.

       63.       The Companies were never registred with the Commission or any other financial

industry regulator. Moreover, the Companies had no shareholders and, instead, were controlled

solely by Jali and Frimpong.

       64.       Marketing documents also falsely represented that 1st Million was a “bonded and

licensed Forex trading company,” when no such bonds or licensure existed.

       65.       Similarly, during an in-person meeting in or about April 2019, Johnson told a

prospective investor that 1st Million was a licensed company, which was untrue.

                 4.     Defendants Lied About Securing Investor Funds in a Trust Account

       66.       A marketing pamphlet for 1st Million falsely assured investors that “[c]lient funds

are placed into a Trust Account which makes the client a beneficiary of 1st Million Dollars as

long as they hold an account with our company.”


                                                     12
         Case 8:20-cv-02491-PJM Document 1 Filed 08/28/20 Page 13 of 23



       67.     During group presentations and in meetings with individual investors, Jali,

Frimpong, and Johnson gained investors’ confidence by touting the fabricated “trust account”

safety net and told investors that their initial investments were secure.

       68.     Jali, Frimpong, and Johnson repeatedly assured investors that their investments

would be protected in a trust or escrow account, even though there was no documentation to

show that such an account existed.

       69.     For example, in or around January 2019, Johnson told a prospective investor that

1st Million secures an investor’s principal investment by placing the principal in a separate trust

account managed by a bank.

       70.     During this same January 2019 meeting, Jali reaffirmed for the investor that the

investment was guaranteed because of the trust account.

       71.     Despite Defendants’ written and oral representations, there was no trust account

that protected the investors’ principal investment.

               5.      Defendants Used Professionals to Vouch for the Scheme

       72.     To emphasize the supposed legality of the enterprise, Jali hired an attorney

(“Counsel”) and claimed that Counsel was ensuring compliance with all applicable legal

requirements. This was not true.

       73.     On March 1, 2019, during a large investor presentation in National Harbor,

Maryland, Frimpong introduced Counsel to the attendees as the “legal person . . . who represents

us with the SEC, the federal government to make sure that the contracts that you sign we as a

company have to fulfill.”

       74.     Counsel, in turn, told the group of investors that he had come to the Companies

with a “suspicious mind” and, as the “watcher on the wall,” he ensured that the “structures are in

place that protect” the investors.
                                                      13
         Case 8:20-cv-02491-PJM Document 1 Filed 08/28/20 Page 14 of 23



       75.     In reality, Counsel had done little meaningful legal work for the Companies, and

never represented Defendants before the Commission or ensured the Companies’ compliance

with the federal securities laws.

       76.     In or about early 2019, Jali hired a third-party accountant (the “Accountant”) to

provide an alleged financial statement for the Companies, but denied the Accountant access to

relevant records, providing him with false information instead.

       77.     At Jali’s behest, the Accountant produced a purported certified financial

statement, even though he did not have access to the appropriate records, and falsely claimed in

the document to be a Certified Public Accountant (“CPA”).

       78.     During the March 1, 2019 investor presentation at National Harbor, Maryland, the

Accountant repeated these lies, falsely representing himself as a CPA, and telling the attendees

of the meeting that he had dug “deep, several layers deep, into the numbers.”

       79.     The Accountant further assured the attendees that “the financials that you see in

that, in that booklet, it’s real. Because if it wasn’t on the up and up, I would be running.”

       80.     Contrary to these statements, the financial statement was not “real” but rather was

based on false information designed to mislead investors about the nature of the Companies.

               6.      Defendants Misrepresented the Use of Investor Proceeds and
                       Misappropriated Investor Funds

       81.     Contrary to Defendants’ repeated representations that they would use investor

funds to trade Forex or cryptocurrency or create limited partnership interests, Defendants did not

invest the money as promised. Instead, Defendants misappropriated more than $27 million of

investor funds for the personal use of Jali, Frimpong, and Johnson, to make Ponzi payments to

earlier investors, and to operate the Companies, including to pay purported salaries to Frimpong,

Johnson, and others.


                                                     14
         Case 8:20-cv-02491-PJM Document 1 Filed 08/28/20 Page 15 of 23



       82.     Jali used investor funds to pay for, among other things, two luxury cars, private

jet charters, airfare and hotels, extravagant retail purchases (including purchases at Gucci, Tory

Burch, and Burberry), and a down payment for a house in Atlanta.

       83.     Jali’s personal expenses were totally unrelated to cryptocurrency and Forex

trading, and were contrary to the explicit statements in the Corporate Guarantee, on the website,

and in marketing documents concerning the intended use of investor proceeds.

       84.     Jali also converted at least $9 million of investor funds to Bitcoin for his personal

use and diverted at least $781,250 of investor funds to another company he owned and

controlled, Access2Assets, which had no legitimate claim to these funds and did not provide

money, goods, services, or anything else of value in exchange for these funds.

       85.     In addition to their salaries, Frimpong and Johnson also took additional investor

funds from the Companies.

       86.     For example, Frimpong received more than $150,000 from Smart Partners as a

purported return on a $53,000 investment.

       87.     Between December 2018 and January 2019, Johnson took approximately $70,000

of investor funds in cash withdrawals and two checks totaling $35,000 that he wrote to himself

from the Smart Partners’ bank account.

       88.     In an effort to keep the scheme afloat, Defendants used approximately $15.7

million of investor funds to repay prior investors in the form of Ponzi payments.

       89.     Jali instructed Johnson to make approximately $3.4 million of those Ponzi

payments to certain investors using Bitcoin to give the false appearance that the investment

returns were generated from cryptocurrency trading.




                                                    15
         Case 8:20-cv-02491-PJM Document 1 Filed 08/28/20 Page 16 of 23



        90.     The Ponzi payments typically made by Johnson were instrumental in perpetuating

the Defendants’ scheme. Investors’ initial skepticism was assuaged when a friend or family

member who also had invested received payments as promised.

        91.     Defendants never informed investors that their funds would be used to pay for the

personal expenses of Jali, Frimpong, or Johnson, or to repay earlier investors.

        92.     Defendants used the remaining funds to operate the Companies in an attempt to

give the businesses the appearance of legitimacy.

        C.      The Scheme Collapses and Jali Flees to South Africa

        93.     By February of 2019, the amount of money Defendants owed investors exceeded

new investor funds coming into the scheme, and over the next three months, many of the

investors’ payment checks bounced.

        94.     Johnson knowingly wrote checks to investors from bank accounts with

insufficient funds. In or around March 2019, Johnson issued approximately $100,000 worth of

checks to investors that bounced, yet Johnson continued to solicit investments for the

Companies.

        95.     In April 2019, Johnson issued approximately $700,000 worth of checks to

investors that bounced and some of the Companies’ bank accounts were frozen.

        96.     On May 18, 2019, Jali and Frimpong invited investors to a meeting during which

they announced the dissolution of the Companies and promised each investor a “settlement”

equal to their “dividends” prorated to May 17th and the return of their principal. A few weeks

later, Jali fled to South Africa.




                                                    16
         Case 8:20-cv-02491-PJM Document 1 Filed 08/28/20 Page 17 of 23



       97.      Although Jali, Frimpong, Johnson, and other staff continued to promise the so-

called settlements, investors received only a series of false statements and excuses, and none

were ever paid.

II.    DEFENDANTS VIOLATED THE FEDERAL SECURITIES LAWS

       98.      The investment contracts and limited partnership interests offered and sold by

Defendants (the “Securities”) were securities within the meaning of the Securities Act and the

Exchange Act.

       99.      The investments were all in a common enterprise run by Defendants, with the

expectation of profits to be derived solely from the efforts of Defendants. Investors played no

role in management or operations of the Companies described herein.

       100.     Defendants sold the Securities as investments, and the purchasers of these

instruments invested with the expectation of profit.

       101.     Defendants sold the Securities to hundreds of individual members of the general

public, including those individuals who pooled their money specifically to purchase the

Securities.

       102.     Defendants engaged in the conduct described herein, including the offer and sale

of the Securities, by use of the means or instruments of transportation or communication in

interstate commerce, the instrumentalities of interstate commerce, by use of the mails, and/or the

facility of a national securities exchange.

       103.     Defendants knowingly made material untrue statements and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading.




                                                       17
         Case 8:20-cv-02491-PJM Document 1 Filed 08/28/20 Page 18 of 23



       104.    A reasonable investor would consider the misrepresented facts and omitted

information—including but not limited to, misrepresentations and omissions regarding the

guaranteed return of their principal investment after 12 months; the qualifications and licenses of

the alleged traders and their fictitious trading results; the maintenance of investor funds in a trust

account; and the use of investors’ money to, among other things, pay existing investors and

finance Jali’s extravagant lifestyle—important in deciding whether to purchase the Securities.

       105.    The untrue statements of material fact and material omissions described herein

were made in the offer or sale and in connection with the purchase or sale of securities.

       106.    In connection with the conduct described herein, Defendants acted knowingly or

recklessly. Defendants knew or were reckless in not knowing that they were making material

misrepresentations and omitting to state material facts necessary to make certain statements not

misleading under the circumstances.

       107.    Defendants obtained money or property by means of untrue statements of material

fact and omissions of material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading.

       108.    Investors sent money directly to Defendants – more than 1,200 investors gave

Defendants more than $27 million. Defendants pooled investors’ money into bank accounts and

represented that they would use those funds to trade in Forex and cryptocurrency. Jali,

Frimpong, and Johnson took money for themselves and to make Ponzi payments to existing

investors.

       109.    Defendants used devices, schemes, and artifices to defraud investors, and engaged

in acts, transactions, practices, or courses of business that operated as a fraud or deceit upon

investors.



                                                      18
         Case 8:20-cv-02491-PJM Document 1 Filed 08/28/20 Page 19 of 23



        110.    In addition to the numerous misrepresentations discussed herein, among other

things, Defendants created fictitious Corporate Guarantees to provide investors with a false sense

of security in their investment; Jali obtained a fraudulent certified financial statement to give a

false air of legitimacy to the Companies; Frimpong created a fake FINRA certificate for himself

setting forth various false credentials and securities licenses; and Jali directed Johnson to make

Ponzi payments using investor money to pay existing investors as purported profits and returns

of principal.

III.    RELIEF DEFENDANT ACCESS2ASSETS BENEFITED FROM THE FRAUD

        111.    Access2Assets benefited from Defendants’ fraudulent scheme. Defendant Jali

diverted to Access2Assets at least $770,000 that came from investors who were told that they

were investing with 1st Million.

        112.    Access2Assets received the money and other assets described herein as a result of

Defendants’ material misrepresentations, omissions, and other deceptive acts in connection with

their offer and sale of the securities described herein.

        113.    Access2Assets did not provide money, goods, services, or anything else of value

in exchange for these funds.

        114.    These transfers of funds to Access2Assets were part of, and in furtherance of, the

securities laws violations alleged herein. Therefore, Access2Assets has been unjustly enriched.

                                 FIRST CLAIM FOR RELIEF
                         Violations of Section 17(a) of the Securities Act
                                    (Against All Defendants)

       115.     The Commission realleges and incorporates by reference each and every

allegation in paragraphs 1 through 114, above, as if the same were fully set forth herein.




                                                      19
           Case 8:20-cv-02491-PJM Document 1 Filed 08/28/20 Page 20 of 23



      116.      As a result of the conduct alleged herein, Defendants, in the offer or sale of

securities, directly or indirectly, by the use of the means or instruments of transportation or

communication in interstate commerce, or the mails:

                a.     knowingly or recklessly employed devices, schemes, or artifices to

defraud;

                b.     knowingly, recklessly, or negligently obtained money or property by

means of any untrue statements of material fact, or omitted to state material facts necessary in

order to make the statements made, in light of the circumstances under which they were made,

not misleading; or

                c.     knowingly, recklessly, or negligently engaged in transactions, practices, or

courses of business which operated or would operate as a fraud or deceit upon the purchasers of

securities.

      117.      By engaging in the foregoing conduct, Defendants violated, and unless restrained

and enjoined will continue to violate, Section 17(a) of the Securities Act, 15 U.S.C. § 77q(a).

                                 SECOND CLAIM FOR RELIEF
           Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Thereunder
                                     (Against All Defendants)

        118.    The Commission realleges and incorporates by reference each and every

allegation in paragraphs 1 through 114, above, as if the same were fully set forth herein.

        119.    As a result of the conduct alleged herein, Defendants knowingly or recklessly, in

connection with the purchase or sale of securities, directly or indirectly, by use of the means or

instrumentality of interstate commerce or of the mails, or a facility of a national securities

exchange:

                a.     employed devices, schemes or artifices to defraud;



                                                     20
            Case 8:20-cv-02491-PJM Document 1 Filed 08/28/20 Page 21 of 23



                b.     made untrue statements of material fact, or omitted to state material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading; or

                c.     engaged in acts, practices, or courses of business which operated or would

operate as a fraud or deceit upon any person in connection with the purchase or sale of any

security.

       120.     By engaging in the foregoing conduct, Defendants violated, and unless restrained

and enjoined will continue to violate, Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and

Rule 10b-5 thereunder, 17 C.F.R. § 240.10b-5.

                                   THIRD CLAIM FOR RELIEF
                             Equitable Disgorgement of Ill-Gotten Funds
                              (Against Relief Defendant Access2Assets)

       121.     The Commission realleges and incorporates by reference each and every

allegation in paragraphs 1 through 114, above, as if the same were fully set forth herein.

       122.     Relief Defendant Access2Assets obtained funds and property as a result of the

violations of the securities laws by Defendant Jali.

       123.     Relief Defendant Access2Assets obtained the gains described above as part, and

in furtherance of, the securities law violations alleged above, under circumstances where it is not

just, equitable, or conscionable for it to retain them.

       124.     Relief Defendant Access2Assets should be required to disgorge all ill-gotten gains

which inured to it benefit under the equitable doctrines of disgorgement, unjust enrichment,

and/or constructive trust.




                                                       21
         Case 8:20-cv-02491-PJM Document 1 Filed 08/28/20 Page 22 of 23



                                     PRAYER FOR RELIEF

       WHEREFORE, the Commission respectfully requests that this Court enter a final

judgment:

                                                  I.

       Permanently restraining and enjoining Defendants from violating Section 17(a) of the

Securities Act, 15 U.S.C. § 77q(a), and Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b),

and Rule 10b-5 thereunder, 17 C.F.R. § 240.10b-5;

                                                  II.

       Ordering Defendants to disgorge any and all ill-gotten gains, together with prejudgment

interest, derived from the activities set forth in this Complaint;

                                                 III.

       Ordering Defendants to pay civil penalties pursuant to Section 20(d) of the Securities

Act, 15 U.S.C. § 77t(d), and/or Section 21(d)(3) of the Exchange Act, 15 U.S.C. § 78u(d)(3);

                                                 IV.

       Ordering Relief Defendant Access2Assets to disgorge all ill-gotten gains to which it does

not have a legitimate claim that it received as a result of the conduct alleged in the Complaint,

together with prejudgment interest thereon;

                                                  V.

       Retaining jurisdiction of this action for purposes of enforcing any final judgment and

orders; and

                                                 VI.

       Granting such other and further relief as the Court may deem just and appropriate.




                                                        22
         Case 8:20-cv-02491-PJM Document 1 Filed 08/28/20 Page 23 of 23



                                          JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, the Commission herby

requests trial by jury.

                                                   Respectfully submitted,

Dated: August 28, 2020                             /s/ Karen M. Klotz
                                                   Jennifer C. Barry (Bar ID: 807403)
                                                   Karen M. Klotz (Bar ID: 811310)
                                                   Assunta Vivolo*
                                                   Matthew S. Raalf*
                                                   Katie E. Hopkins*
                                                   SECURITIES AND EXCHANGE COMMISSION
                                                   1617 JFK Boulevard, Suite 520
                                                   Philadelphia, PA 19103
                                                   Telephone: (215) 597-3100
                                                   BarryJ@sec.gov
                                                   KlotzK@sec.gov

                                                   Attorneys for Plaintiff Securities and
                                                   Exchange Commission

                                                   *Not admitted in the District of Maryland
                                                   for the purpose of this case




                                                  23
